Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbie et al. (U.S. PGPUB 20190130631) in view of Mendez et al. (U.S. PGPUB 20180190017).
With respect to claim 1, Gebbie et al. disclose a system enabling computing, rendering, and provisioning within virtual worlds (paragraph 18, A system for creating computer-generated virtual environments and providing the virtual environments as an immersive experience for VR and AR users is shown in FIG. 1A), the system comprising:
a server system comprising one or more server computers (paragraph 18, The platform 110 can be implemented with or on a server), the one or more server computers comprising memory and at least one processor (paragraph 46, machines may include one or more computing device(s), processor(s), controller(s), integrated circuit(s), chip(s), system(s) on a chip, server(s), programmable logic device(s), other circuitry, and/or other suitable means described herein), the server system storing a The content manager 113 stores content created by the content creator 111, stores rules associated with the content, paragraph 44, The user is looking at and interacting with different virtual objects that are rendered in a complex form. A virtual object in the background is rendered in a simplified form since the user is not looking at or interacting with that object, Fig. 8 shows corresponding real objects, i.e., a robot arm is considered a real object), and a computing optimization platform configured to store and provide rules for optimizing computing, rendering and data provisioning for the at least one virtual replica of the persistent virtual world system to users via one or more user devices (paragraph 19, The collaboration manager 115 provides portions of a virtual environment and virtual objects to each of the user devices 120 based on conditions, rules, poses (e.g., positions and orientations) of users or avatars in a virtual environment, interactions of users with virtual objects, and other information);
wherein the server system retrieves user location, viewing position and orientation from the one or more user devices to determine a user interaction radius (paragraph 35, As shown, a pose (e.g., position, orientation) of a user interacting with a virtual environment is determined (510) (by, e.g., the platform 110), and a viewing area of the user in the virtual environment is determined (520)--e.g., based on the user's pose, as known in the art, Based on evaluation of one or more conditions (e.g., distance, angle, etc.)), thereby optimizing via the computing optimization platform the computing, rendering and provisioning for the at least one virtual replica for the one or more user devices, wherein the optimizations are performed on a user interaction radius basis (paragraph a version of the virtual object from among two or more versions of the virtual object to display in the viewing area is selected or generated (540), and the selected or generated version of the virtual object is rendered for display in the viewing area of the user (550), paragraph 36, A first evaluation involves determining if a distance between the position of the user and the virtual object is within a threshold distance (540a)). However, Gebbie et al. do not expressly disclose the at least one virtual replica is configured to be updated in response to receiving real-world data from one or more sensing mechanisms about the physical condition or physical environment of the at least one corresponding real object.
Mendez et al., who also deal with virtual worlds, disclose a method for wherein at least one virtual replica is configured to be updated in response to receiving real-world data from one or more sensing mechanisms about the physical condition or physical environment of the at least one corresponding real object (paragraph 35, the viewing device includes an optical sensor, a texture extraction module, and a texture mapping module. The optical sensor captures an image of an environment or of a real-world object within the environment. The texture extraction module of the viewing device extracts a texture such as, and without limitation, color, depth data, thermal data, or other characteristics of the real-world object or environment, the color, pattern, and texture from the colored cartoon character is mapped to the surface of the three-dimensional model of the same cartoon character. The texture extraction module works in conjunction with the texture mapping module to dynamically map updates from the extracted texture to the virtual object in real time. As such, changes to the texture of the image of the colored cartoon are applied and mapped to the virtual object in real time, The texture mapping module retrieves a virtual object corresponding to the identified real-world object, maps the texture to the virtual object, dynamically updates the texture to the virtual object in real time, and generates a visualization of the virtual object in a display of the viewing device).
Gebbie et al. and Mendez et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein at least one virtual replica is configured to be updated in response to receiving real-world data from one or more sensing mechanisms about the physical condition or physical environment of the at least one corresponding real object, as taught by Mendez et al., to the Gebbie et al. system, because the viewing device does not have to re-initiate recognition of the real-world object, re-render a three-dimensional model of a virtual object associated with the recognized real-world object, or re-map the new texture to the re-rendered three-dimensional model (paragraph 35 of Mendez et al.).
With respect to claim 6, Gebbie et al. as modified by Mendez et al. disclose the system of claim 1, wherein optimizations performed by the computing optimization platform are done on application data of applications positioned in the persistent virtual world system based on interactions with users, virtual replicas, other applications or virtual objects of the persistent virtual world system (Gebbie et al.: paragraph 37, A second evaluation involves determining if the virtual object is positioned in a viewing region of the user (540b), Gebbie et al.: paragraph 38, A third evaluation involves determining if the user or another user is interacting with the virtual object (540c), A fourth evaluation involves determining if the user or another user is communicatively referring to the virtual object (540d)).
	With respect to claim 9, Gebbie et al. as modified by Mendez et al. disclose the system of claim 7, wherein the contextual data comprises a micro-context and a macro-context, the micro-context comprising user-related data and user interaction radius data (Gebbie et al.: paragraph 32, the virtual object 231 is rendered differently by a user device operated by the user depending on if the virtual object 231 is inside or outside the viewing region of the user, Gebbie et al.: paragraph 33, the virtual object 231 is rendered differently by the user device depending on whether the virtual object 231 is within a threshold distance from the position 221 of the user), and the macro-context comprising network equipment, real world objects, virtual objects (Gebbie et al.: paragraph 43, if the virtual object is positioned on one side of a boundary 702, and if the user is looking at, pointing to, or positioned at a location on that same side of the boundary, then the virtual object is rendered using the higher quality version. Otherwise, the object is rendered using the lower quality version), number of users, or resource management, or a combination thereof. 
	With respect to claim 10, Gebbie et al. as modified by Mendez et al. disclose the system of claim 9, wherein the user-related data comprises user location data, user viewing position and orientation (Gebbie et al.: paragraph 35, a pose (e.g., position, orientation) of a user interacting with a virtual environment is determined (510)), user social data, user preferences, user service context, or quality of service specific to the user, or a combination thereof, and wherein the user interaction radius data comprises real world objects, virtual objects (Gebbie et al.: paragraph 33, the virtual object 231 is rendered differently by the user device depending on whether the virtual object 231 is within a threshold distance from the position 221 of the user), or other users within the user interaction radius, or a combination thereof. 
With respect to claim 11, Gebbie et al. as modified by Mendez et al. disclose a method enabling per-user-optimized computing of virtual worlds, as executed by the system of claim 1; see rationale for rejection of claim 1. 
	With respect to claim 16, Gebbie et al. as modified by Mendez et al. disclose the method of claim 11, as executed by the system of claim 6; see rationale for rejection of claim 6.
	With respect to claim 18, Gebbie et al. as modified by Mendez et al. disclose the method of claim 17, as executed by the system of claim 9; see rationale for rejection of claim 9.
	With respect to claim 19, Gebbie et al. as modified by Mendez et al. disclose the method of claim 17, wherein preparing for the rendering stages comprises performing depth-culling, frustum culling, high-level occlusion culling, or implementation level-of-detail (LOD) algorithms (Gebbie et al.: paragraph 17, the renderer can use a reduced quality version of the virtual object to represent the virtual object for the entire time the user is not looking directly at a virtual object, is not in the vicinity of a virtual object, is not interacting with the virtual object, and/or does not have permission to see all details of the virtual object), or a combination thereof. 
	With respect to claim 20, Gebbie et al. as modified by Mendez et al. disclose one or more non-transitory computer-readable media having stored thereon instructions (paragraph 45, One or more non-transitory machine-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to perform or implement operations comprising the steps of any of the methods or operations described herein are contemplated) configured to, when executed by one or more computers, cause the one or more computers to execute the system of claim 1; see rationale for rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbie et al. (U.S. PGPUB 20190130631) in view of Mendez et al. (U.S. PGPUB 20180190017) and further in view of Khalid (U.S. PGPUB 20190206129).
	With respect to claim 2, Gebbie et al. as modified by Mendez et al. disclose the system of claim 1. However, Gebbie et al. as modified by Mendez et al. do not expressly disclose a plurality of connected devices configured to capture multi-source data that serves to update the at least one virtual replica, and one or more fog servers comprising memory and at least one processor, the fog servers being located in areas proximate to the connected devices and configured to assist the server system and connected devices in the processing of the persistent virtual world system.
	Khalid, who also deals with virtual worlds, discloses a method for including a plurality of connected devices configured to capture multi-source data that serves to Virtual reality provider system 202 may include one or more computing devices (e.g., server computers, database storage centers, etc.) for capturing, accessing, generating, distributing, and/or otherwise providing and curating virtual reality media content to be delivered to users such as user 214), and one or more fog servers comprising memory and at least one processor (paragraph 92, computing device 1200 may include a communication interface 1202, a processor 1204, a storage device 1206), the fog servers being located in areas proximate to the connected devices and configured to assist the server system and connected devices in the processing of the persistent virtual world system (paragraph 55, Rather than loading software representative of the virtual reality world onto dedicated, one-to-one virtualizations of virtual reality presentation systems as described above, a single system maintaining a world state of a persistent 3D virtual reality world (e.g., data representative of which objects are within the world, where the objects are disposed within the world, how the objects are moving and/or interacting within the world, etc.) may deliver the same state information to many different clients (e.g., media player devices of different users) that may perform the processing and rendering on their own (e.g., or by offloading certain tasks to edge servers relatively close to the client as latency limitations may allow)).
	Gebbie et al., Mendez et al., and Khalid are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a plurality of connected devices configured to capture multi-source data that serves to update the at least one virtual replica, and one 
With respect to claim 5, Gebbie et al. as modified by Mendez et al. and Khalid disclose the system of claim 1, wherein the server system further stores a replica editor configured to model and edit the one or more virtual replicas (Khalid: paragraph 76, In configuration 800, system 100 may be implemented by server-side or by client-side components as described above in relation to configuration 200, paragraph 77, user 214 may customize (e.g., build, decorate, etc.) a persistent 3D virtual reality world that he or she may invite user 814 to experience together with user 214); data from the real world captured by sensing mechanisms on one or more connected devices (Khalid: paragraph 47, world 400 may be based on a live (e.g., real-time) feed of camera-captured scenery of a real-world scene); applications that are positioned within the persistent virtual world system (Khalid: paragraph 61, object data may include data representative of one or more additional (e.g., new) virtual objects to be disposed in world 400; data representative of modifications to be made to the appearance, behavior, or functionality of objects within world 400; data representative of games that may be played or other experiences that may be offered within world 400; data representative of new or modified logic or code upon which world 400 is to be run; and/or any other data that may implement additions or changes to world 400 and/or the objects presented or functionality offered within world 400 as may serve a particular implementation); and an operating system configured to manage computer hardware and software resources for performing per-user-optimized computing, rendering and provisioning (Gebbie et al.: paragraph 45, Methods of this disclosure may be implemented by hardware, firmware or software, thus including an operating system for interfacing with hardware, firmware, and software). It would have been obvious to store a replica editor configured to model and edit the one or more virtual replicas; data from the real world captured by sensing mechanisms on one or more connected devices; and applications that are positioned within the persistent virtual world system, because interactive elements such as mini-games, user-selectable presentation options, etc., may be presented within world 400 to further enhance the user's experience and/or further optimize sponsors' ability to engage viewers with their products (paragraph 66 of Khalid).
With respect to claim 12, Gebbie et al. as modified by Mendez et al. and Khalid disclose the method of claim 11, as executed by the system of claim 2; see rationale for rejection of claim 2. 
With respect to claim 15, Gebbie et al. as modified by Mendez et al. and Khalid disclose the method of claim 11, as executed by the system of claim 5; see rationale for rejection of claim 5.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbie et al. (U.S. PGPUB 20190130631) in view of Mendez et al. (U.S. PGPUB 20180190017), Khalid (U.S. PGPUB 20190206129), and further in view of Keifer et al. (U.S. PGPUB 20190294721).
	With respect to claim 3, Gebbie et al. as modified by Mendez et al. and Khalid disclose the system of claim 2. However, Gebbie et al. as modified by Mendez et al. and Khalid do not expressly disclose virtual layer abstracting functions between the connected devices, the server system and the one or more fog servers, the virtual layer further comprising a distribution platform configured to distribute the computing, rendering and provisioning across edge and cloud based on the rules provided by the computing optimization platform.
	Keifer et al., who also deal with server systems, disclose a method for including a virtual layer abstracting functions between the connected devices, the server system and the one or more fog servers (paragraph 93, speed layer 704 may be implemented by an edge server 710, which may include one or more edge computing devices, speed layer 704 may facilitate input and/or output functions and logic that can exist off client device 112), the virtual layer further comprising a distribution platform configured to distribute the computing, rendering and provisioning across edge and cloud based on the rules provided by the computing optimization platform (paragraph 93, Speed layer 704 may be configured to process on a dataset (e.g., one or more data streams) in real time or near real time. To this end, speed layer 704 may use fast and incremental algorithms to process, with minimal latency, the most recent data to generate real-time views that may be requested by client device 112).
	Gebbie et al., Mendez et al., Khalid, and Keifer et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a virtual layer abstracting functions between the connected devices, the server system and the one or more fog servers, the virtual layer further comprising a distribution platform configured to distribute the computing, rendering and provisioning across edge and cloud based on the rules provided by the computing optimization platform, as taught by Keifer et al., to the Gebbie et al. as modified by Mendez et al. and Khalid system, because by positioning speed layer 704 at edge server 710 at an edge of network 114 instead of at cloud server 708 with batch layer 702, speed layer 704 may receive data from client device 112 more quickly and make real-time views available to client device 112 more quickly than if speed layer 704 was implemented at a same network level as batch layer 702 (e.g., together with batch layer 702 in the cloud) (paragraph 93 of Keifer et al.).
With respect to claim 13, Gebbie et al. as modified by Mendez et al., Khalid, and Keifer et al. disclose the method of claim 12, as executed by the system of claim 3; see rationale for rejection of claim 3.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbie et al. (U.S. PGPUB 20190130631) in view of Mendez et al. (U.S. PGPUB .
With respect to claim 4, Gebbie et al. as modified by Mendez et al., Khalid, and Keifer et al. disclose the system of claim 3. However, Gebbie et al. as modified by Mendez et al., Khalid, and Keifer et al. do not expressly disclose the at least one distribution platform comprises one or more virtual cells linked to a plurality of physical network resource sources, and wherein two or more virtual cells may be used in combination in order to dynamically allocate resources and engine tasks to the one or more user devices as part of the provisioning to the user devices.
Park et al., who also deal with server systems, disclose a method wherein the at least one distribution platform comprises one or more virtual cells linked to a plurality of physical network resource sources (paragraph 203, the first edge server 1320-1 may be connected to a first base station 1310-1 including a first cell 1315-1. The second edge server 1320-2 may be connected to a second base station 1310-2 including a second cell 1315-2), and wherein two or more virtual cells may be used in combination in order to dynamically allocate resources and engine tasks to the one or more user devices as part of the provisioning to the user devices (paragraph 203, The first cell 1315-1 may include the user's home, and the second cell 1315-2 may include the user's office. When the electronic device 101 is located in the first cell 1315-1, the electronic device 101 may be connected to the first edge server 1320-1 via the first base station 1310-1. The server 201 may identify that the electronic device 101 is located in the first cell 1315-1 based on the information (e.g., identification information) of the first edge server 1320-1, thus the first cell allocates resources when the electronic device is in the user’s home and the second cell allocates resources when the electronic device is in the user’s office).
Gebbie et al., Mendez et al., Khalid, Keifer et al., and Park et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one distribution platform comprises one or more virtual cells linked to a plurality of physical network resource sources, and wherein two or more virtual cells may be used in combination in order to dynamically allocate resources and engine tasks to the one or more user devices as part of the provisioning to the user devices, as taught by Park et al., to the Gebbie et al. as modified by Mendez et al., Khalid, and Keifer et al. system, because when the electronic device 101 requires low latency, the electronic device 101 may transmit or receive data to and from the edge server 1320 located at a geographically close location, without transmitting or receiving data to and from the server 201. The edge server 1320 may provide the electronic device 101 with low latency, high bandwidth, and real-time data transmission (paragraph 206 of Park et al.).
With respect to claim 14, Gebbie et al. as modified by Mendez et al., Khalid, Keifer et al., and Park et al. disclose the method of claim 13, as executed by the system of claim 4; see rationale for rejection of claim 4.

Claims 7-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebbie et al. (U.S. PGPUB 20190130631) in view of Mendez et al. (U.S. PGPUB 20180190017) and further in view of Dorsey et al. (U.S. PGPUB 20130222385).
With respect to claim 7, Gebbie et al. as modified by Mendez et al. disclose the system of claim 1, wherein the computing optimization platform comprises computer programs enabling optimizations incorporating contextual data (Gebbie et al.: paragraph 35, Based on evaluation of one or more conditions (e.g., distance, angle, etc.), a version of the virtual object from among two or more versions of the virtual object to display in the viewing area is selected or generated (540), and the selected or generated version of the virtual object is rendered for display in the viewing area of the user (550)), and preparation for rendering stages (Gebbie et al.: paragraph 17, renderer can use a reduced quality version of the virtual object to represent the virtual object for the entire time the user is not looking directly at a virtual object, is not in the vicinity of a virtual object, is not interacting with the virtual object, and/or does not have permission to see all details of the virtual object). However, Gebbie et al. do not expressly disclose the computing optimization platform comprises computer programs enabling optimizations incorporating 3D data structure and scene graphs.
	Dorsey et al., who also deal with rendering algorithms, disclose a method wherein a computing optimization platform comprises computer programs enabling optimizations incorporating 3D data structure and scene graphs (paragraph 110, the system can implement scene graph data structures to represent content within the scene, A binary space partitioning (" BSP") tree can be used to correctly render transparent 2D content from back to front).
	Gebbie et al., Mendez et al., and Dorsey et al. are in the same field of endeavor, namely computer graphics.

With respect to claim 8, Gebbie et al. as modified by Mendez et al. and Dorsey et al. disclose the system of claim 7, wherein the 3D data structure comprises one or more octrees, quadtrees, BSP trees, sparse voxel octrees, 3D arrays, kD trees, point clouds, wire-frames, boundary representations (B-Rep), constructive solid geometry trees (CSG Trees), bintrees, or hexagonal structures, or combinations thereof (Dorsey et al.: paragraph 110, A binary space partitioning (" BSP") tree can be used to correctly render transparent 2D content from back to front).
	With respect to claim 17, Gebbie et al. as modified by Mendez et al. and Dorsey et al. disclose the method of claim 11, as executed by the system of claim 7; see rationale for rejection of claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot in view of the new ground(s) of rejection. Applicant argues that Fig. 8 of Gebbie does not depict any actual real-world objects. However, the robot arm is a depiction of an actual real-world object, i.e., a nonfictional object that can exist in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,843,471 to Doan et al. for a method of mapping a physical object to a virtual object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/5/22